DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, claims 1-9 in the reply filed on 06/03/2021 is acknowledged.  The traversal is on the ground(s) that the claims have been amended to include the features of claim 2 and thus the common technical feature is not taught in Visser. This is not found persuasive because unity of invention is determined on the claims as originally filed. However, Visser further teaches this feature as can be seen from annotated Fig. 4, wherein the first curved surface structure (46a) located at an end of the first non-bendable portion away from the second end, and the second curved surface structure (46b) located at an end of the second non-bendable portion away from the first end.
The requirement is still deemed proper and is therefore made FINAL.

Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/03/2021.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 recites “wherein, when the bendable portion is in a folded state, the bendable portion moves close to the first non-bendable portion..” it is unclear which structure of the cover applicant intends to claim. When the bendable portion is in a folded state, the bendable portion cannot move closer to the first non-bendable portion as the bendable portion is already in a final state. When the bendable portion moves close to the first non-bendable portion, the bendable portion is being claimed in an intermediary state, e.g., in a state of bending towards the first non-bendable portion.
	For sake of further examination, claim 4 will be examined as the bendable portion being in a folded state. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Visser et al. (US 2010/0246103).
	Regarding claim 1, Visser discloses a cover (47) comprising a plurality of non-bendable portions (41 and 42) and at least one bendable portion (44) connecting the adjacent non-bendable portions (Fig. 4).
	As can be seen from Fig. 4, the cover plate comprises a first end and a second end arranged opposite to each other (see annotated figure below). Where, the first non-bendable portion is located at a first end of the cover and the second non-bendable portion is located at the second end, and each of the first and second non-bendable portions comprises a curved surface structure (46a and 46b). The first curved surface structure (46a) located at an end of the first non-bendable portion away from the second end, and the second curved surface structure (46b) located at an end of the second non-bendable portion away from the first end.

    PNG
    media_image1.png
    532
    639
    media_image1.png
    Greyscale

	Regarding claim 3, Visser further teaches the cover comprises a first surface (outer surface) and second surface (inner surface) arranged opposite to each other and the first and second curved surfaces (46a and 46b) are bent toward the first surface (Fig. 4).
	Regarding claim 5, Visser teaches the cover comprising one bendable portion (44) and each of the first and second non-bendable portions (42 and 42) comprise a planar structure located between the first and second curved surface structures and the bendable portion (see annotated Fig. below).

    PNG
    media_image2.png
    532
    710
    media_image2.png
    Greyscale

	Regarding claim 6, as can be seen from Fig. 3 of Visser, the cover comprises at least two bendable portions (35a-d), the bendable portions comprises a first bendable portion (35b) connected to the first non-bendable portion (A) and a second bendable portion (35c) connected to the second non-bendable portion (C). With at least one third non-bendable portion (B) which is of a planar structure located between the first and second bendable portions.

    PNG
    media_image3.png
    387
    679
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Russell-Clarke et al. (US 2013/0216740) and further in view of Watson et al. (US 2008/0298083).
	Regarding claim 1, Russell-Clarke discloses a method to create a component having one or more flexible portions (0053) the component including a cover (0055). As can be seen from Fig. 4C, Russell-Clarke discloses a cover comprising a plurality of 

    PNG
    media_image4.png
    653
    614
    media_image4.png
    Greyscale

	The cover further comprising a first end and a second end arranged opposite to each other, and first non-bendable portion located at the first end and a second non-bendable potion located at the second end. 
	Russell-Clarke does not teach the first and second non-bendable portions comprising a first and second curved surface structure, respectfully, or the first curved surface structure being located at an end of the first non-bendable portion away from 
	Watson, in the analogous field of electronic devices (0003), discloses a device wherein the viewing surfaces are curved towards the viewer (0013, Fig. 3).

    PNG
    media_image5.png
    826
    488
    media_image5.png
    Greyscale


	The curved structure as shown in Fig. 3 of Watson includes a first curved surface structure located at an end of the first non-bendable portion away from the second end and the second curved surface structure is located at an end of the second non-bendable portion away from the first end.
	Regarding claim 3, Watson further teaches the cover comprises a first surface (outer surface) and second surface (inner surface) arranged opposite to each other and the first and second curved surfaces are bent toward the first surface (Fig. 3).
	Regarding claim 4, modified Russell-Clarke further discloses wherein when in a folded state the bendable portion moves close to the first non-bendable portion, however does not expressly disclose the curved structure of the bendable portion having a same curvature as the first curved surface structure. Watson teaches that the radius of curvature of the curved surfaces may be adjusted to provide optimized brightness and/or uniformity of illumination (0051), thus a person of ordinary skill in the art would have found it “obvious to try” adjusting the radius of curvature of the first curved surface to have the same curvature as the bendable portion to optimize operation of the cover surface.
	Regarding claim 5, modified Russell-Clarke teaches the cover comprising one bendable portion and first and second non-bendable portions. Modified Russell-Clarke 
	Watson however teaches that the radius of curvature of the curved surfaces may be adjusted to provide optimized brightness and/or uniformity of illumination, including employing more than one radius of curvature (0051). Hence, it would have been obvious to a person of ordinary skill include a planar structure located between the first and second curved surface structures and the bendable portion to optimize operation of the cover surface.
	Regarding claim 7, Russell-Clarke discloses wherein the plurality of non-bendable portion is equal in thickness to the bendable portion as it is made from the same material (Fig. 3A-3B).
	Regarding claim 9, Russell-Clarke discloses the rigid material being glass (0036), the rigid material then undergoes patterning process to become flexible (0036) thus the bendable portion is made of flexible glass and the non-bendable portion is made of rigid glass.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Russell-Clarke in view of Watson as applied to claim 1 above and further in view of Cho et al. (US 2013/0222998).
	Regarding claim 6, modified Russell-Clarke discloses the limitations of claim 1 as discussed above. While Russell-Clarke teaches that creating multiple flexible portions (0053), Russell-Clarke does not expressly teach a third non-bendable portion 
	Cho, in the analogous field of display devices (0003), discloses a plurality of bodies (non-bendable portions; 110, 120, and 130) and a first and second bending portion (140, 150).  The first bendable portion (140) connected to the first non-bendable portion (110), the second bendable portion (150) connected to the second non-bendable portion (130) and a third non-bendable portion (120) located between the first and second bendable portions and having a planar structure (Fig. 1-4 and 0060-0067).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the cover of modified Russell-Clarke to have the structure as taught in Cho, to achieve a device which may be evening folded (0008).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Russell-Clarke in view of Watson as applied to claim 1 above and further in view of Joo (US 2008/0227507).
	Regarding claim 8, modified Russell-Clarke discloses the limitations of claim 1 as discussed above. Russell-Clarke further teaches applying a finish or coating onto the surface of the flexible section (0052). As the coating may extend around sidewalls of the cuts in the material it would extend along a thickness direction of the bendable portion. Russell-Clarke does not disclose the flexible coting being made of a transparent material.
	Joo, in the analogous field of display devices (0003), discloses device including a transparent protection layer (112; 0061) formed of a transparent resin.


Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781